Case: 14-40456      Document: 00513448327         Page: 1    Date Filed: 04/01/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals

                                    No. 14-40456
                                                                                    Fifth Circuit

                                                                                  FILED
                                  Summary Calendar                             April 1, 2016
                                                                             Lyle W. Cayce
UNITED STATES OF AMERICA,                                                         Clerk


                                                 Plaintiff-Appellee

v.

PEDRO GONZALEZ-FRANCISCO,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Southern District of Texas
                            USDC No. 7:13-CR-1443


Before WIENER, HIGGINSON, and COSTA, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Pedro Gonzalez-Francisco has
moved for leave to withdraw and has filed a brief and a supplemental brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States
v. Flores, 632 F.3d 229 (5th Cir. 2011).             Gonzalez-Francisco has filed a
response. We have reviewed counsel’s briefs and the relevant portions of the
record reflected therein, as well as Gonzalez-Francisco’s response. We concur


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40456    Document: 00513448327    Page: 2   Date Filed: 04/01/2016


                                No. 14-40456

with counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review.    Accordingly, counsel’s motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2. Gonzalez-Francisco’s motion
for the appointment of new counsel is DENIED. See United States v. Wagner,
158 F.3d 901, 902-03 (5th Cir. 1998).




                                        2